Jonathan J. Kim                                                                                       VIA ECF
+1 212 479 6400
jkim@cooley.com



March 27, 2020

The Honorable Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Calcano v. United States of Aritzia, Inc., 1:19-cv-11378-PAE-SLC

Dear Judge Cave:

We are counsel to Defendant United States of Aritzia, Inc. (“Defendant”). We write, with consent of counsel
to Plaintiff, to respectfully apply for a temporary stay of this action pending resolution of motions to dismiss
in nearly identical cases.

By way of background, this action is one of several nearly identical actions regarding access to gift cards
under the Americans with Disabilities Act (“ADA”) presently pending in this District and the Eastern District
of New York. In addition to the instant case, several ADA gift card cases are presently pending before
Judge Engelmayer, and Defendant is aware of the following such cases based on review of the dockets:

    •   Yovanny Dominguez v. Old Navy, LLC, Case No. 1:19-cv-10165-PAE-SLC

    •   Lopez v. Walgreens Boots Alliance, Inc., Case No. 1:19-cv-09853-PAE-OTW

    •   Matzura v. Michaels Companies, Inc., Case No. 1:19-cv-09928-PAE-DCF

    •   Yovanny Dominguez v. FL Retail Operations LLC, Case No. 1:19-cv-10624-PAE-SLC

    •   Sosa v. Recreational Equipment, Inc., Case No. 1:19-cv-10746-PAE-SN

    •   Yovanny Dominguez v. Ashley Stewart, Inc., Case No. 1:19-cv-10813-PAE-SLC

    •   Sosa v. Oxford Industries, Inc., Case No. 1:19-cv-11350-PAE-DCF

There are numerous motions to dismiss pending in this District and the Eastern District of New York in other
access to gift cards ADA cases, including, but not limited to, for example, the following cases of which
Defendant is aware based on review of the dockets:

Southern District of New York

    •   Mendez v. Papa John’s USA, Inc., Case No. 1:19-cv-9892 (Furman, J.)

    •   Matzura v. Seven For All Mankind, LLC, No. 1:19-cv-10141 (Koetl, J.)


                                 Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                      t: (212) 479-6000 f: (212) 479-6275 cooley.com
The Honorable Sarah L. Cave
March 27, 2020
Page Two

    •   Lopez v. Arby’s Franchisor, LLC, No. 1:19-cv-10074 (Broderick, J.)

    •   Mendez v. Lane Bryant, No. 1:19-cv-10772 (Vyskocil, J.)

        Eastern District of New York

    •   Camacho v. Dave & Buster's Entertainment Inc., 2:19-cv-06022 (Brown, J.)

    •   Wu v. Autozone, Inc., 2:19-cv-06030 (Brown, J.)

Here, Defendant’s deadline to respond to the complaint is set for March 30, 2020. Defendant is evaluating
a motion to dismiss in response to the complaint, and the parties are discussing a potential early resolution.

Defendant respectfully requests that this action be stayed to allow for decisions on motions to dismiss in
similar matters regarding access to gift cards under the ADA. The temporary stay would allow the parties
to have the benefit of the analysis of the issues raised in the motions to dismiss in other access to gift cards
ADA cases, which will inform the parties in their assessment of the pending case. It will also conserve
judicial and party resources and prevent duplicative motions to dismiss before Your Honor or Judge
Engelmayer. Your Honor recently granted temporary stays on these same grounds in Yovanny Dominguez
v. Old Navy, LLC, Case No. 1:19-cv-10165-PAE-SLC (ECF No. 26) and Yovanny Dominguez v. Ashley
Stewart, Inc., Case No. 1:19-cv-10813-PAE-SLC (ECF No. 14).

For these reasons, Defendant respectfully requests that the Court stay the present action until
August 4, 2020, and adjourn all pending dates and deadlines, sine die, including but not limited to
Defendant’s deadline to respond to the complaint on March 30, 2020.

We thank the Court for its time and attention to this matter and for considering this application to stay.

Sincerely,

/s/ Jonathan J. Kim
Jonathan J. Kim


                                                               Application granted. This action is hereby
                                                               stayed until August 4, 2020. The parties
                                                               shall submit a joint status letter to the Court
                                                               no later than July 28, 2020. The Clerk of
                                                               Court is respectfully directed to close the
                                                               Letter-Motion at ECF No. 9.

                                                               SO ORDERED                       3/30/20:




                                 Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                      t: (212) 479-6000 f: (212) 479-6275 cooley.com
